PER CURIAM.
Upon the recall of the mandate of this court in the above-entitled cause, 69 F.(2d) 475, upon the motion of appellants and also upon the motion of appellees, it is ordered that the last paragraph of the opinion in the above-entitled cause be modified so as to read as follows:
The decree is reversed, with directions to the District Court to make such persons or corporations parties defendant as may be necessary to the full and final disposition of the suit and to determine the issues upon the evidence received upon the previous hearing by the special master or upon such evidence thus received on the previous hearing and such further evidence as either party may offer and as the court may receive.
It is further ordered that appellants shall recover their costs in this court.